                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

VITO S. S., JR.,                          )
                                          )
                      Plaintiff,          )
       v.                                 )      No. 2:18-cv-229-GZS
                                          )
ANDREW M. SAUL, Commissioner              )
Of Social Security,                       )
                                          )
                      Defendant           )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 21) filed June 24, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that the Commissoner’s Decision is AFFIRMED.



                                                 _/s/ George Z. Singal        __
                                                 United States District Judge

Dated this 15th day of July, 2019.
